Cross appeals from a judgment awarding plaintiff damages for personal injuries, entered upon the verdict of the jury, and dismissing the complaint as against defendant Columbia Farms, Ine., upon direction of the trial court at the close of plaintiff’s case. On the appeal by the plaintiff from that portion of the judgment which dismisses the complaint as against the respondent Columbia Farms, Ine., the judgment, insofar as appealed from, is unanimously affirmed, with costs to that respondent against the plaintiff-appellant. On the appeal by defendants Louis Sehaffner and Michael J. Pergola from that part of the judgment which awards to the plaintiff the amount of the jury’s verdict, with costs, the judgment, insofar as appealed from, is unanimously affirmed, with costs to the plaintiff-respondent against defendants-appellants. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.